 WOLVERINE ALUMINUM CORPORATION651Wolverine Aluminum CorporationandLocal 614,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,Ind. Case 7-CA-5981May 22, 1968DECISION AND ORDERBY MEMBERSBROWN,JENKINS,AND ZAGORIAOn January 31, 1968, Trial Examiner RameyDonovan issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor prac-tices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that Respondent had not engaged in cer-tain other unfair labor practices and recommendedthat such allegations of the complaint be dismissed.Thereafter, the Respondent filed exceptions to theDecision and a supporting brief. The GeneralCounsel filed cross-exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of theTrialExaminer.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Wolverine AluminumCorporation, Detroit, Michigan, its officers, agents,successors,and assigns,shall take the action setforth in the Trial Examiner's Recommended Order,as modified herein.1.Add the following as paragraph 2(b), thepresentparagraph 2(b) and those subsequentthereto being consecutively relettered:"(b) Notify the above-named employee ifpresentlyserving intheArmed Forces of theUnited States of his right to full reinstatement uponapplication in accordance with the Selective Ser-viceAct and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces."2.Add the following as the last paragraph of theAppendix attached to the Trial Examiner's Deci-sion:WE WILL notify the above-named employeeif presently serving in the Armed Forces of theUnited States of his right to full reinstatementupon application in accordance with the Selec-tiveServiceAct and the Universal MilitaryTraining and Service Act, as amended, afterdischarge from the Armed Forces.TRIALEXAMINER'S DECISIONRAMEY DONOVAN, Trial Examiner: The charge inthis case was filed on March 21, 1967, by Local614, InternationalBrotherhoodofTeamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, Ind., herein the Teamsters or the Union. A com-plaint issued under date of June 22, 1967, and thetrialwas held on August 28 and 29, 1967, inDetroit,Michigan. The issues litigated were con-duct consisting of alleged threats and interrogationwhich, it was claimed, violated Section 8(a)( 1) ofthe Act; and the discharge of two employees al-leged to constitute violations of Section 8(a)(3) ofthe Act.Upon the entire record in the case and from ourobservation of the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONWolverine Aluminum Corporation, the Respon-dent, is a Michigan corporation with its principalofficeand place of business in Lincoln Park,Michigan,which is the plant herein involved.Respondent manufactures, sells, and distributes alu-minum building products and related products.Ina representative year, Respondent, in thecourse of its business, purchased and caused to betransported and delivered at its Lincoln Park plant,goods and materials valued in excess of $5 million,of which goods and materials valued in excess of$100,000 were transported and delivered to its Lin-coln Park plant directly from points outside theStateofMichigan.During the same period,Respondent sold and distributed at its Lincoln Parkplant products valued in excess of $5 million, ofwhich products valued in excess of $100,000 wereshipped from said plant directly to points outsidethe State of Michigan.Respondent is an employer engaged in commercewithin the meaning of the Act.The Union is a labor organization within themeaning of the Act. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ALLEGED UNFAIR LABOR PRACTICESRespondent's operations, insofar as they concernus in the instant case, were conducted in a buildingapproximately 550 feet long and 200 or 300 feetwide.Two productionlines,approximating thelength of the building, are operated. The linesprocessaluminumand steel coils and theprocessing involves painting and coating the metalaccording to various specifications. Based on thewidth of the coils,one line isknown as the 36-inchline, and the other is referred to as the 18-inch line.Daniels is the superintendent in charge of theaforementioned coating operations and he has anoffice in the plant. There are two foremen, Lizakand Belcuore. Lizak is sometimes referred to in therecord as the lead foreman and he is foreman onthe 36-inch line. There are two assistant foremen,Francis (Pete) LaPrise and Pero. Although there isno dispute about the fact that the title of foremanand assistant foreman is applied by both theRespondent and the employees to the aforemen-tioned individuals,Respondent contends thatneither the foremen nor assistant foremen are su-pervisors within the meaning of the Act. It is indeedtrue that title alone is not dispositive of the issuesand we now consider the evidence as to the rela-tionship of the foremen and assistant foremen tothe production process and to the employees.The two production lines are operated 6 days aweek and occasionally on Sunday. There are two12-hour shifts, 6 a.m. to 6 p.m. and 6 p.m. to 6 a.m.The plant office hours are 8 or 8:30 a.m. to 5 p.m.,Monday to Friday, inclusive, and these are the nor-mal and customary hours when Daniels, the su-perintendent, is in the plant. The complement oneach of the two productionlines,both of whichoperate on each shift, consists of a runner, astitcher operator, a cutoff man, a coater operator,and a chemical man,' plus a foreman and anassistantforeman on each shift. As previously in-dicated, the foreman on each shift is on the 36-inchline andthe assistant foreman on each shift is onthe 18-inch line.The foreman and assistant foremen are hourlypaid and they punch a timeclock as do the otheremployees. InMarch 1967 the pay rates were:foreman, $3.40; assistant foremen, $3; runner,stitcher, and cutoff men, $2.65; coater operator,$2.75; and chemical man, $2.85. At the time of thehearing, the foreman received $3.85 and, althoughnot shown in the record, it is likely that other rateswere proportionately higher. The evidence in-dicates that Daniels as well as the foremen andassistantforemen had progressed from lower tohigher paid rank-and-file jobs, such as coateroperator, and then to assistant foreman, foreman,and, in Daniels' case, to superintendent.Neither the foremen nor the assistant foremenhave authority to hire or discharge employees sincethis authority is vested in Daniels, the superinten-dent.However, the record leaves little doubt thatDaniels requests and receives the opinions andrecommendations of the foremen and assistantforemen concerning the performance and capabili-ties of the employees who worked on the produc-tion lines. The foremen and assistant foremen areclosest to the employees and to the operations ontheir respective lines and spend the bulk of theirtime at the production lines observing the operationthereof.Once a month Daniels prepares a list showing thenames of employees assigned to the night or to theday shift. Normally, there is a rotation each monthwhich, in effect, means that one month a manworks nights and the next month he works days.During a shift, the foreman on the 36-inch line andthe assistant foreman on the 18-inch line may shiftan employee from one job to another as need ariseson the particular line. If a line becomes inoperativefor a short period, as in the case of a repair ormaintenance problem, the foreman or the assistantforeman can and does assign employees, who workon their lines, to other tasks such as sweeping,painting,mopping the restroom, so forth. Towardthe end of a shift on a weekend, for instance, if aparticular run of product is completed, the foremancan decide to shut down the lines an hour or someother period prior to the end of the shift and to as-sign the employees to cleanup work. If an employeeon the 36-inch line wished to leave before the endof his particular shift he would ask the foreman andthe foreman could grant or deny permission. Anemployee on the 18-inch line, under similar circum-stances,would make his request to the assistantforeman on that line. The assistant foreman wouldusually discuss the matter with the foreman but inan emergency the assistant foreman could make adecision. In the absence of the foreman, theassistant foreman would discharge the functions ofthe foreman. There was, for instance, a periodwhen Foreman Belcuore was absent for 6 weeksbecauseofanautomobileaccident.FrancisLaPrise, the assistant foreman, functioned asforeman during this period.Various witnesses, both those of the GeneralCounsel and of Respondent, testified that the basicfunction of the foreman on the 36-inch line and theassistant foreman on the 18-inch line was to keepthe line running in a proper manner; to see to itthat the paint, as to mixture, context, color, andconsistency, was in accordance with specifications;and "to make sure the men are doing their work."Francis LaPrise, an assistant foreman and witnessfor Respondent, testified that if the men on his linewere not working because the line had brokendown he could assign them other tasks. As he'Since thereisapparently only one chemical man, one of the shiftsoperates withoutthe individual WOLVERINE ALUMINUM CORPORATIONstated,"What's the sense of paying a guy for sittingaround? That'swhat I am therefor.Q.What doyou do when the line is running?A. I make surethat everybody is working."He testified that hespent his time walking around the line but primarilyat one end thereof where he inspected and checkedthe coils as they emerged from the line.2Since the plant production lines operated aroundthe clock on two 12-hour shifts, 6 days a week, andsince Daniels was normally at the plantonly 5 daysa week,from about 8 a.m. to 5 p.m., it is apparentthat the production lines and the employeesthereon,eitheroperated in a majority degreewithout supervision or the proximate and im-mediate supervision was suppliedby theforemenand assistant foremen on the various shifts.It is myopinion that the evidence shows the latter to havebeen the case.Although Lizak,the lead foreman,had the most supervisory power, that power andfunction were also exercised by the other foreman,Belcuore,and by the assistant foremen.Basically, Ibelieve and find that the foremen and assistantforemen were representatives of management andsupervision.Their function was to supervise thework,to insure that it was performed properly, andto see to it that the employees did what they werepaid for,i.e., to work as management planned andexpected them to work.3Advent of Union ActivityAlthough formany yearsthere had been talkamong Respondent's employeesabout the idea ofhaving a union in the plant,there isno evidencethat prior to February-March 1967 any union or-ganizationalactivityactuallytook place at the plantor among the employees.In early1967, aroundFebruary,the SteelworkersUnion did some hand-billing outside the plant.There wassome discussionamong employees about the union but, as far as ap-pears, nothingfurther developed with respect to theSteelworkers Union.Some time around the latterpart of February1967 employee Toth' contacteda steward in theTeamsters Union and representativesof that unionthereafter came to the plant anddistributed hand-'When LaPrise was interviewed by the Board investigator during the in-vestigatory stage of the cuse it was in Respondent's mainoffice andRespondent's attorney was present LaPrise testified that this was at hisrequest There is no evidence that the Respondent's attorney was the per-sonal counsel of LaPrise or that the latter paid for the services of the attor-ney'While many of the foremen and assistant foremen shared similarbackgrounds with the employees and, in varying degreessocialvedtogether after work,we do not believe that this altered the essential factthat on matters concerning work and theCompany,the foremen andassistant foremen were,and were regarded as, supervisors by both the em-ployees,the Company,and by themselves as well For instance,LaPrisetestified that he saw a good deal of employee Kupser both in and out of theplant and socialized with him."But after I ILaPriseI was made assistantforeman it sort of changed.The feeling sort of changes between youand everybody else then, because of the job you have takenover . . youhave a lot of responsibility on your shoulders. .that is why you changeyour attitude yourself.It changes you altogether."He then went on to ex-653bills and union application cards outside the plantin the latter part of February.Becausethey weredissatisfiedwith the progress of organization, em-ployees Toth, Mitchell, and Nye thereafter went tothe Teamsters office in Pontiac and made sug-gestionsas to the contents of handbills andgenerally discussed organization of Respondent'splant. Toth and Mitchell also secured a supply ofunionauthorization cards from the Teamsters.Thereafter, the Teamsters handbilled the plant asecondtime.As a result of the open handbilling,the employees, as wellas Danielsand the variousforemen and assistant foremen were aware that theTeamsters were endeavoring to organize the plant.'Employee Kupser, who, on the whole, impressedme as a candid and reliable witness, testifiedcredibly that at the time of the Steelworkers unionhandbillingof the plant, he was in the office drink-ing coffee with Foremen Lizak and Belcuore.6Lizak, on this particular occasion in early 1967,brought up the subject of the union leaflets. Lizaksaidthat anyone who joined the Union was crazybecause with the Union there would be three 8-hour shifts and a loss of overtime, and the menwould have to pay for their work uniforms andwouldalso losetheir bonus. Again, around the firstpart of March when the Teamsters were handbillingthe plant, Kupser was in the office around 5:30p.m. before his 6 p.m. shift. Among others presentwere Lizak,Belcuore,and LaPrise. Lizak had oneof the handbills and Kupser asked if he could see it.Uponbeing handedthe handbill,Kupser firstnoticed thereon a reference to job security. Kupsersaid job security is what we need. Lizak remarkedthatyou do not need job security as long as you doyour job. Kupser said you still do not have jobsecurity because of the way the Company operated.Lizakstated that"if anyone joins the Union, theleaders will be fired." Lizak went on to enumeratethe variousbenefits that the men enjoyed from theCompany including 12 hours' work a day, uniforms,bonuses, andstock options. Belcuore agreed withLizak.A few days after the foregoing incident, Kupserwas at hisworkstation on the production line.Foreman Belcuore approached him and asked himplain his responsibilityfor the work and his responsibilityfor thework per-formanceof employees4 Frank Toth, Jr'Daniels testified thatprior tothe handbilling by the Steelworkers andTeamstersin 1967he could notrecall any otherunion handbilling of theplantHe also testified that this1967 periodwas the first time that unionauthorizationcardswere placed on car windshields." Kupser knew most of the supervisorsbeforehe began working forRespondent in May 1964. He associated with them both in and outside theplant and customarily reported for his shift 30 minutes or so before hisstarting time In these preshift periods,Kupser usually sat in the officedrinkingcoffeeand conversing with the various supervisors suchas Lizak,Belcuore, and the assistant foremanUnionactivists among the employees,such as Toth,had neverapproachedKupser about having a union in theplant norhad they solicitedhim to sign a unioncard The recordrevealsthat Toth and others were suspicious of Kupser's attitude regarding theUnion because ofKuper's regular association with the various supervisors 654DECISIONSOF NATIONALLABOR RELATIONS BOARDwhat he thought of the Union. Kupser said he wouldhave to evaluate the situation because he did notknow which was worth more, the Union or the payfor 12 hours' work that the men were presently en-joying.'Kupser then remarked that he did notblame the men for wanting a union because of theway the Company just moved people around andtold them to do things and to get out if they did notlike it. At this point Lizak happened to come to thearea as did employee Mitchell. Kupser said toMitchell when are we going to join the Union orwhen can the coater operators join.' Mitchell saidnothing but his face reddened.' Lizak looked atMitchell and said, "If you do [join the Union], youare going to be fired." Mitchell left the areawithout comment.Sometime in the first week of March, Kupser wassitting in the plant chemical area drinking coffeewith employee Kabeth, the chemical man. Somedistance away, Toth, Mitchell, and Nye were stand-ing at the water cooler talking. Lizak came up atthat point to where Kabeth and Kupser were sitting.Kabeth pointed to Toth, Mitchell, and Nye andsaid,"there are our three sisters, our unionleaders." Neither Lizak nor Kupser said anything.Around the same time, on a separate occasion,Lizak asked Kupser if he knew who was organizingthe Union. Kupser said he could not say who itwas.10 About 2 days later in the plant, Kupser sawLizak approach Toth who was operating a towmotor at the time. Kupser heard Lizak say to Toththat he heard that Toth was organizing a union andif it was true he would be fired. Then Kupser sawLizak approach Mitchell and Nye separately andspeak to each of them. Kupser did not hear whatwas said to Mitchell and Nye.Toth testified credibly that at the time of the ini-tialhandbilling by the Steelworkers and, later,when the Teamsters handbilled the plant, AssistantForeman Pero told Toth that if a union came in, theCompany would take away and the employeeswould lose various economic benefits, specifically,that they would be working for $5,000 instead of$ 112,000 a year and would lose bonuses, overtime,and profit sharing."Evidently with reference to the same incident towhich Kupser testified,supra,Toth testified thatLizak had approached him, Toth, as he was work-ing and said that he had heard rumors that Tothwas "behind this union." Toth asked Lizak who hisinformant was but Lizak would not say. Lizak didsay, however, that if he found out that Toth was be-hind the union he would discharge him.'Employee Mitchell testified credibly that duringthe Steelworkers activity at the plant, AssistantForeman LaPrise spoke to him as he, Mitchell, wasreading a union handbill. LaPrise said that if therewas a union in the plant the retirement plan and thebonuses would be abolished, as well as the freeuniforms, and stated that there would be no moreovertime. LaPrise also mentioned that the Com-pany could "fold" if a union came in.13 Later, in theTeamsters organizing period, Lizak approachedMitchell in the plant. Lizak took Mitchell aside say-ing that he had something pretty important to talkto him about. Lizak said that there was a rumorgoing around "that a couple of you fellows are try-ing to start a union in the shop" and he then said"If it is true, I'll tell you right now I'm going to fireyou. There are other guys that have been here quitea while that I'm also going to fire." Lizak, whenquestioned by Mitchell, replied that the rumorabout Mitchell and others was at that point "only arumor" but that he was warning Mitchell for hisown good because "I [Lizak] would hate to see youget fired over something like this." Lizak said thathe had talked the matter over with Daniels and theywould let the men go if the rumor was true.14Mitchell also testified that during this union or-ganizationalperiod, he and other employees, in thecourse of separate conversations, were told byPero,Belcuore,and Miller, substantially the samethings ashad been told to him by LaPrise,supra;namely, that various benefits such as bonuses,retirement, and uniforms would be lost if a unioncame in.15'As I have seen, the employees worked 12-hour shifts, 6 days a weekThis of course was 72 hours a week and since shift hours in excess of 8 werepaid at an overtime rate, the weekly take-home pay was substantial Such afact was of course to be weighed against an employee's evaluation of hisprivate life in a context of a 72-hour weekKupser was a coater operatorMitchell was active in the Union Like Toth, he was suspicious ofKupser on the union subject generally and the more so in view of Kupser'squestion to him in the presence of Lizak He no doubt believeu mat Kupserwas attemptingto put him in a "spot ""'Lizak, on direct examination by Respondent's counsel, was asked andanswered,utter aha,whether he had ever asked iCupser for the names ofthose organizing the union He answered, no He was next asked0 Did you ever ask Mr Kupser if he knew who was organving theUnionA YesThe witness thereafter stated "Iasked him if he knew the guys whowere organizing the union and he said, yes, but he said he wouldn't give methe names"At another point, Lizak testified that he had asked Kupser if he knewanything about the Union, if he knew any names, and Kupser said he did"and he was going to let me [ Lvak I know "" Pero testified that he had discussed unions with Toth a few times at theplantHe stated that "I don't think I said anything about that benefitswould be taken away "''Lizak testifiedthat employee Kabeth was the person who had told himthat Toth and Mitchell were behind the union movement" LaPrise testified that he did not"recall"having talked to Mitchellabout the Union" Li ak testified that he told Mitchell that he was confined to a particu-lar shift so that"an eye"could be kept on him because of his work Lizaktold Mitchell that the latter"was walking a thin lineand I ( Lizak I askedhim about the union, rumors going sound,if he knew anything about it andhe said, no" Miller, when asked by Respondent's counsel about his employmentstatus,testified, "I am considered a foreman " He worked in shipping andreceiving and was in contact with the line employees in the course of hiswork Miller had one employee in shipping and receiving Miller's pay atthe time of the hearing was $3 85 per hour and previously had been $3 40,which was the same pay received by other foremen When asked, "Are youin the same status as the others,Mr Belcuore and Mr Lizak," answered,"yes " He said there was nothing different in his position from that ofForemen Lizak and Belcuore We find that Miller was identified withmanagement and was a supervisor WOLVERINE ALUMINUM CORPORATIONIn accordance with my findings aforedescribed, itisconcluded that Respondent by its supervisors,aforenamed,atvarious times in February andMarch 1967 warned employees of loss of existingeconomic benefits and conditions of employment ifa union came into the plant.During the sameperiod employees were threatened with dischargefor union activity if rumors or reports of such ac-tivity were found to be accurate; and in the contextof such threats and warnings Respondent also en-gaged in coercive interrogationof employees re-garding unionactivity by themselves or other em-ployees. Such conduct is found to constitute viola-tion of Section 8(a)(1) of the Act.The Discharge of Toth and KupserToth, Kupser, and other employees had beenworking on the shift that ran from 6 p.m. to 6 a.m.Lizak was the shift foreman and LaPrise was theassistant foreman on the shift.The incident thatconcerns us began with the end of the shift at 6a.m., Friday, March 17, 1967.After completing the shift at 6 a.m.,Toth,Kupser,and employee Baier went for breakfast to arestaurant that was about a 5-minutedrive from theplant.Itwas a familiar routine for the men in theshop to repair to this restaurant after completingtheirshift.Some time after the three men,aforedescribed, had been in the restaurant, othersin theshift arrived for breakfast. In the latter groupwere employees Stein,Tallent,and others,as wellas Foreman Lizak and Assistant Foreman LaPrise.Toth,Kupser,and Baier wereat one booth and atthe booth across from them was the other group,aforementioned.The conversation in the restaurantbetween Toth,Kupser,and Baier had evidently begun prior to thearrival of the other men and possibly continuedthereafter.Kupser was talking about an argumenthe had had with Daniels about making a "book"availableforinspection.He also expresseddissatisfaction over the fact that Baier,a relativelynew and junior employee,had been promotedrecently to a higher paying job in preference toKupser.Although Kupser apparently had no illfeelings towards Baier who was sitting with him inthe restaurant, he was admittedly angry withDaniels for choosing Baier and also because of the"book"affair.At this point in the restaurant con-versation,Toth handed Kupser a union card andasked him if he wanted to sign it. Kupser said yesand signed the card.Before describing the next sequence of events inthe restaurant,a word is in order about the "book"discussion that had previously ensued betweenLizak and Kupser in the plant and concerningwhich Kupser had been"griping"in the restaurantwith Tothand Baier.Kupser testified that his wife had left him.The bar was about 5 minutes away and was patronized by various em-ployees of the plant.655Coater operators, such as Kupser, received dailywork specificationsheetsfrom the company office.These sheets dealt with temperature setting, mix-tures, and so forth, involved in the daily work. Inaddition to turning in required data to the office,Kupser maintained in a company book his own col-lection of work specifications and work records.These specifications and past recordsmaintainedby Kupser were written on company sheets; theywere used by him as reference points in the courseof his work. On these same printed sheets, on theother side thereof, Kupser wrote matters of a per-sonal nature pertaining to his domestic life andproblems.'g Kupser keptthisbook locked in hislocker at the plant when he was not using it. WhenLizak told Kupser that Daniels wanted all companyproperty to be taken out of the locker, Kupserasked if that order included the book. Lizak saidyes because the book was company property.Kupser discussed the fact that the book was com-pany property, saying the records he kept were hisown. Lizak said the book was to be left outside thelocker so other operators could use it. Kupser saidhe could not comply because he had personal mat-ters in the book; he said he would tell other opera-tors about data in the book but he would not allowthem to read it. Lizak said he would hate to have todischarge Kupser. The latter still said he could notleave the book outside his locker. Kupser thentelephoned Daniels at home. Kupser asked Danielswhat the problem was about opening the locker,whether it was because he was suspected of steal-ing. Daniels said, no, "they just wanted all companyproperty out of the lockers" and he asked Kupserto leave his book out "and I [Kupser] told him, no,and I don't know what he said to that." It is clearthat Daniels did not rescind his order.Kupser's dissatisfaction, therefore, as expressedto Baier andTothat the restaurant on the morningofMarch 17, concerned the book matter andDaniels' action in promoting Baier in preference toKupser.Kupser, Toth, and Baier finished breakfast onMarch 17 and walked over to the booth where theother men, aforedescribed, were sitting. The threeasked those at the other booth whether they wouldlike to go with them to Shortie's Bar.17 Only oneman of the invited group, Stein, said he would go tothe bar with them. The others declined for variousreasons. Lizak, for instance, said he had to cash hispaycheck and take his wife shopping." The entireconversation and the interchange was cordial andnormal in accordance with the practices and habitsof those involved.Toth, Kupser, Baier, and Stein then went to thebar.They cashed their checks at the bar and thetestimony of the only participants who testified,Kupser and Toth, is that they drank beer andplayed pool in the bar from about 8 to 11 a.m." The shift had been paid before leaving the plant on March 17 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDStein,however, had left the bar about 10 a.m. Ac-cording to the testimony, Kupser and Toth had fiveor six bottles of beer while at the bar.Baier's con-sumption was probably about the same. The threemen left the bar around 11 a.m. Toth and Baierwent to their homes but Kupser decided to go backto the plant and resume the matter of the book,aforedescribed,with Daniels."Kupser came to the plant sometime between 11and 11:30 a.m. He again took up with Daniels therequirement of making his book available to otheroperators.Apparently this was the first time thatKupser told Daniels that he had personal notationsin the book and that was why he was unwilling toleave it outside his looker.Daniels told him to tearout the pages with personal data.Kupser refused.The discussion, which took place in the office andout in the plant,lasted an hour.Itwas finallyagreed that Kupser would either rewrite the bookand leave it outside his locker for other employeesor would start a new book and make that availablefor others.Daniels testified that at the time of the above in-cident Kupser was"stoned,"i.e., intoxicated, andthat he toldDaniels atthe time that he "wasstoned." Pero states that he was in the vicinity dur-ing the discussion between Daniels and Kupser. Atone point, while in the plant, apparently in a briefinterlude,Pero stopped and talked to Kupser for aminute ortwo. Pero testified that he could not saythat Kupser was drunk at the time but he couldsmell alcohol on his breath. Pero states that Kupserwas under the influence of alcohol and admitted toPero that he waspretty "high."Belcuore alsotestified that he saw Kupser in the plant on Fridaywhen he was talking with Daniels. He also statesthat he could smell alcohol and that Kupser lookedas if he had been drinking.Approximately 10 days or a week before theabove Daniels-Kupser discussion,an employee hadcaught his hand in a roller in the plant and sufferedserious injury. It appears that the man had beendrinkingbefore coming to work and this factor,together with the 12-hour shift, was regarded as theprincipal reason for the accident. As a result,Danielshad orally announced,in hiswords, that ifthe men "go out and spend all day in the bar anddon't get any sleep, if they come to work and theyare so shot on their feet [that] they are liable to gethurt or anything like that ... we send then[ nome."Daniels testified that it was up to the foreman tomake the judgment as to the emrloyee's conditionand whether or not to send him home. Any furtheraction would be up to Daniels depending on allrelevant factors. The rule did not require automaticdischarge. The record in my opinion warrants thep1The men's next shift commenced at 6 p in that evening, Friday, March17, and wouldrun until 6 a in Saturday20This exercise of independent judgment and discretion by the foremanisof some relevance on the matter of supervisory status, previouslydiscussedconclusion that the employees and supervisors wereaware of the foregoing rule.In this connection, despite the testimony aboutKupser's condition at the plant on Friday, March17, about 11:30 p.m., when he was talking toDaniels on his own time,Daniels admittedly saidnothing to him about his condition.Nor wasanything said to him about the necessity of report-ing to work in good condition at the commence-ment of his 6 p.m. shift.Daniels states that thereason for this silence was because he thought thatKupser might not report to work later in view of hiscondition; also, Daniels said, ". . . a foreman couldhandle it if he [Kupser]came in.The foremanwould send him home [if the employee was in anunfit condition]. `0Kupser's home was about 4 blocks from theplant.After his discussion with Daniels at the planton Friday, Kupser went home and went to bed. Heslept until 5 p.m., arose,took a shower,and atesupper. He came to the plant around 5:30, had cof-fee in the office and Daniels, Lizak,and other su-pervisorswere present.21The only conversationbetween Kupser and the others at the time was,"How are you, hello," and so forth and then Kupserwent to work at 6 p.m., the startof the shift.Before describing events after 6 p.m., I turnbriefly to the other three men who had been withKupser at the bar that morning.As mentioned,Stein left about 10 a.m. and went home. Toth andBaier went home around 11 a.m. Toth lived about15 miles away and he drove to his home from thebar.He went to bed, arose at 5 p.m., had supper,and reported for work that evening shortly before 6p.m. He changed his clothes at his locker and wentto work.Toth and Kupser, and, as far as appears, every-one else on the shift, worked without incident from6 p.m. to 8:30 p.m. There had been no comment byany supervisor to either of the men during thisperiod.The work was progressing well. Kupser andToth both testify to this. Lizak testified that bothmen were doing their work and that there wasnothing wrong with the production. However, at8:30, as Toth was working, Lizak came up to himand said, you have been drinking. Toth admittedthat he had had something to drink that day. Lizakasked if Toth had had quite a bit to drink. Theydiscussedwhat quite a bit was. Lizak said twobeers. Toth said that was not a lot of beer to him.Lizak said you guys are not supposed to work if youhave been drinking and have not slept. Toth said hehad 5 hours' sleep. Lizak remarked that he mighthave to send Toth home. Toth said you are theboss; if you send me home, I will go. Lizak then leftand Toth resumed his work.21Kupser customarily came to the plant 30 minutes before the start of hisshift and spent that half hour drinking coffee in the office with the varioussupervisors with whom he was on generally familiar terms outside the plant WOLVERINEALUMINUM CORPORATIONAbout 20minutes later Lizak returned to Tothand said he would have to send him home. WhenTothasked the reason,Lizak said it was because hehad been drinking.He then added that he had beentold that Toth had nearly come to blows with em-ployee Nye.Toth denied any conflict with Nye andasked for the name of Lizak's informant.This wasrefused.22Lizak referred to the rule that anyonewho had been drinking was not toworkand he ad-hered to his instruction that Toth was to go home.The latter went to the locker room and prepared toleave.As Tothwas going to the locker room, he passedthe area where Kupser was working.The latter,when he learned from Toth that Toth was beingsent home for drinking,was incredulous.Kupserthen went over to Baier who apparently alreadyknew about Toth being sent home.Baierwaslaughing and then proceeded to state over the plantloudspeaker,"Iwould like to turn myself in. I havebeen drinking today too." The time was between 9and 9:30 p.m.Shortly after Baier's announcement,Lizak came over.He told Baier to stop jokingaround or he would be sent home.Lizak said toKupser,"you, too."Kupser asked what he meantand Lizak said he was going to send him homebecause"you have been drinking today."Kupserasked if he looked as if he was drunk.Lizak said,no, but that was not the point since Lizak knew thatKupser had been drinking that day. Lizak then toldKupser and Baier to leave the plant and not tocome in until Monday morning when they were toseeDaniels.This same instruction was given toTothand the three men left the plant togetherabout 9:30 p.m.or shortly thereafter.23As a resultof sending the three men home,Lizak found itnecessary to close down one of the two productionlines for the balance of the shift.After leaving the plant the three men went to apolice station in the vicinity.They asked that theybe given a sobriety or alcohol test.The policerefused,explaining that the men had broken no lawand the test would not be given to them.In an effort to get in touch with Daniels, Toth,Kupser,and Baier then went to the home ofDaniels' father.This was around 10 or 10:30 p.m.Daniels and his wife happened to be at the father'shome and Daniels came to the door.The men toldhim that Lizak had sent them home for drinkingand had told them not to come back until Mondaywhen they were to see Daniels.They asked if theywere, or appeared to be drunk,and Daniels said,t' In his testimony,Lvak makesno reference to thealleged Nye affairThe recordshows thatNye was,with Mitchelland Toth, one of theactivistsseeking to organve theplantToth's uncontroverted testimony is that heandNyewere working together the night Toth was sent homeNye was aformer Golden Glovesprizefighterand was always "acting punchy" and"horsing around"around in the plantnot only with Toth but with others,includingsupervisorsToth states thathe andNye had engaged in somehorseplay but that this wenton almostevery day There was no ill feelingor fighting. Toth said, in effect, that in view of Nye's background, hewould not even consider a fight with Nye657no.Danielssaidhe could not afford to haveproduction curtailed with lines closed down and hetold the three men to come to work the next day,Saturday, and then to come and talk to him onMondaymorning.Toth and Kupser were told tocome in together to see Daniels on Monday morn-ing butBaierwas to see him Monday afternoon.After leaving Daniels, Toth and Kupser wentback to the plant about 1 1 p.m. and sat around withLizak for an hour or so drinking coffee. The con-versation was cordial and Lizak said that he had notparticularly enjoyed sending the men home. Duringthis period Toth went out in the plant and talked toKlein.The latter said that he had not been senthome because he had left the bar at 10 a.m. andhad only four bottles of beer.24Thereafter, the men went home and reported forwork on Saturday at their usual time, 6 p.m. Theyworked without incident from 6 p.m. to 6 a.m. Sun-day.During the course of the shift, Kupser, withreference to the scheduled interview with Danielson Monday, asked Lizak if Kupser was going to bedischarged. Lizak said that he did not think so andthat he thought that Daniels simply wanted to talkto the three of them. Kupser stated that he thenasked Lizak if he found out who the leaders of theUnion were, would he discharge them. Lizak saidhe "would have to give it some serious thought andI[Kupser] said, well, if I am not fired I willprobably tell you who they [the union leaders]were, or who they are, and I left and went back tothe job."On Monday, March 20, Kupser and Toth re-ported to Daniels' office. The testimony of the twoemployees and Daniels is, in substance, that Danielssaid that both men were being let go and they couldquit or be discharged. Neither chose to quit so theywere discharged. As for reasons given, they were, insubstance, that both men had come to work afterthey had been drinking. The drinking was admittedbut contention was made that they had slept andeatenafter drinking and before coming to work.Toth was also told that as an employee he did notdo enough work. Daniels asserts that he toldKupser that he had trouble with him before butnothing of this nature is described by Kupser andToth.Most of the conversation was betweenDaniels and Toth and Kupser states that he did notpay too much attention. Toth testified credibly thathe told Daniels that he was being dischargedbecause Lizak had threatened him that if he foundout that Toth was behind the union movement he'''The men,of course,had been scheduled to workon Friday from 6 p into 6 a inSaturday,and from 6 p in Saturday to 6 a in. Sunday However,as we have seen,they were sent homeon Fridayevening afterabout 2-3/4hours' work in thecase of Tothand after about3 or 3-1/2 hours' work byKupser and Baier,they were told not towork on Saturdaybut to seeDanielson Monday14This is Toth's credited testimony which,in substance, is consistentwith Lizak's testimony on the point Klein did not testifyLvak testifiedthat when he spoke to Klein,Klein had told him he was home at 10 a inand his mother wouldverifythe fact 658DECISIONSOF NATIONALLABOR RELATIONS BOARDwould be discharged. Daniels testified that Tothwanted to know if he was discharged because of theUnion and Daniels said no. In any event, Toth andKupser were discharged and Baier and Klein werenot. There is no evidence of any disciplinary actionagainst thelatter two individuals other than the factthat Baier had been sent home on the evening ofMarch 17 with Toth and Kupser.CONCLUSIONSA careful consideration of the evidence per-suades me that the drinkingengagedin by Toth andKupser, on their owntime,on Friday, March 17,was not a real reason for their discharge. I regardthe drinking as an occasion that Respondent uti-lized to rid itself of two employees.There are several factors that discount the drink-ing as a reason for the discharge. The employees in-volved worked 12 hours a day, 6 p.m. to 6 a.m., 6,sometimes 7, days a week. This was also true of theforeman and assistant foreman who might be on theparticular shift. The supervisors and the men werequite clearly individuals of similar background andthe supervisorsweremen who had come upthrough the ranks. After working 12 hours, until 6a.m., a man, before his next shift, had 12 hours ofhis own time in which he could and would travel toand from the plant and his home, including a custo-mary stop at a restaurant near the plant for break-fast; also, during that 12 hours of his own time, hewould evidently bathe and change his clothes andeat one or two meals besides breakfast; possibly, itmight be necessary to go to one or more stores; onsome days a haircut might be needed or a visit to adoctor or dentist; some time would be devoted tofamily affairs and association; and certainly in thecase of many industrial workers some time might beallotted to stopping in a bar for a few drinks for thesake of relaxation.25 Obviously all the foregoingtypes of activity would not take place every day orby every individual but there is no doubt in ourmind that many of the men regarded some timespent in a bar on their own limited nonwork time asa normal and perhaps essential part of their ex-istence. I believe that Respondent's supervisorswere aware of these norms of conduct and par-ticipated therein, in varying degrees, both whenthey were employees and when they were super-visors.There is uncontroverted evidence that, in thepast, when a production line broke down or was in-operative because of maintenance during workinghours, Kupser and others, with the knowledge ofsupervisors, had been allowed to leave the plantwithout punching out, stop in a bar near the plant,and return to work. Kupser testified that he had" This type ofrelaxation is not confined to industrialworkers in oursocietyz" Lizak testified that he did notcare wherethe men wenton their owntimeHe said that he was not invited becauseThey knew I don'tgone to a bar with foremen and assistant foremenwhen a line was down during working hours. Vari-ous employees, such as Kupser, knew Daniels andothers supervisors before any of them worked atthe plant, and from time to time, both before andafter employment by Respondent, they mingled so-cially.The matter of eating in a particular restau-rant near the plant and then dropping in at Shor-tie'sbar was practically routine and Toth said"We" did this often, about three times a week.Assistant Foreman Pero testified that quite a bitof drinking had gone on. The only instance ofdischarge for drinking was furnished by Pero'stestimony. This incident, he said, occurred about 5years ago and involved drinking during workinghours. The instant case involves drinking after em-ployees had finished their shift and while they wereon their own time.The accident incurred by an employee, in March1967, who evidently had been drinking and had notslept before working, led to a rule that an employeereporting for work in such a condition would besent home and would not be allowed to work. Itwas never asserted that such a situation wouldresult in immediate discharge although I would ex-pect that a man who repeatedly reported for workin poor condition would be discharged by any em-ployer, rule or no rule. Obviously, Respondentcould discharge an employee if he reported in poorcondition, or for any other reason or no reason.The point is, however, for the reasons heretoforeexplained, that drinking on an employee's own timewould not, in my opinion, have led to discharge bythis particular employer.In the last mentioned connection, we note thatBaier, who had been at the bar as long as Toth andKupser and had presumably consumed as muchbeer, was not discharged. As a matter of fact, whenthe three employees were at work that evening,there were no outbreaks or other indication fromToth and Kupser to indicate either subpar oroverstimulatedcondition,whereasBaier,clownishly, had announced over the public addresssystem that he had been drinking and should besent home. This might well have been taken as anindication of, or less than, a normal state of pru-dence and discretion. I also note that at the restau-rant on March 17 there was no dissimulation aboutthe fact that the three men were going to Shortie'sbar and the others, including supervisors, were in-vited as a normal and natural happening. It was ap-parently fortuitous that only one of the other group,Klein, joined the three. There were no forebodinglooks or warnings about the idea of going to a barand apparently the only reason that others, includ-ing Lizak, did not accept the invitation was the factthat they had to go shopping with their wives orsimilar commitments.26drink"At another point, however, referring to Toth and Kupser,Lizak said, "I have drank with them but they know I don't drink thatmuch " WOLVERINE ALUMINUM CORPORATION659It is my opinion that on March 17 when Kupserwent to the plant around 11 a.m., on his own time,and talked to Daniels about the book matter, hewas under the influence of the beer he had drunk.Whatever Lizak intended to convey by saying thatKupser was "stoned," there is no evidence thatKupser was staggering or incoherent. He had hadbreakfast and drinking beer was no new experiencefor him. In any event, Daniels, either precautionari-ly, tentatively, or otherwise said nothing to Kupserabout any rule or admonished him about being inshape for work that night nor was anything said toany foremen by Daniels to the effect that theyshould be alert to check on Kupser's conditionwhen, or if, he did come to work that night. It isalso to be observed that Toth had not come to theplant with Kupser but had gone home to bed.When the men reported for work that evening,they had slept, eaten, and were, in my opinion,sober and in as good mental and physical conditionas they normally were.27 Although Kupser was inthe plant office for about 30 minutes before shifttime at 6 p.m., drinking coffee with the supervisors,including Lizak, no comment was made to him andno intimation was given him that he was not fit forwork. Similarly, there was no problem raised aboutToth or Baiergoingto work.28The three men worked for approximately 3 ormore hours that night without any problem or in-cident.They admittedly performed their workproperly. There is no claim that they began to slackoff or became drowsy or incompetent as the even-ing progressed or that the work was not proceedingnormally. I do not credit Lizak that after the menhad been working about 3 hours, he noticed thatKupser and Toth were "glassy" eyed and that hecould smell "a faint smell of liquor" on Kupser.Ten hours had elapsed since the beer drinking andin the interval there was food, sleep, and work. It issignificant that Daniels, at 8:30 p.m., had first ap-proached only Toth and said he mi*ht have to sendhim home because he had been drinking earlier inthe day, a fact well known to Daniels that morningwhen the men went from the restaurant to the bar.That Toth's current condition in the plant was not27Kupser had been employed by Respondentapproximately 3 years andTothIyear.Theywere adapted to the work scheduleof the plant I seri-ously doubt that it was exceptional for men working12 hours a day for 6days a week to have less than 8 hours'sleep and thereis no evidence thatless than 8 hours was unusualWith 12 hoursof nonworktime, 8 hours'sleep would allow 4 hours for travel to and from the plant,eating two orthree meals,shaving,bathing,and not a great deal more,and certainly littletime except for a few other normally essential activities" Daniels sought to explain the fact that he gave noadmonition toKupser earlier in the day on the ground that the foremanwould preventKupser from going to work if he reportedin poorconditionDaniels' otherexplanation was that he thought that Kupserwould not come to work thatevening because of his condition.However, there isno evidence of absen-teeism by Kupser in the past or failure toreport for work because of drink-ing" I do not regard Buier'sholdstatement over thepublic address systemas indicating his or theothers'intoxicated conditionRather it is fairly clearthe open statementor confessionof drinking earlier inthe day wasprompted by the transparency and unconvincing nature of the reason givenfor sendingToth homeBaier knew that the reason given asto Toth was thein issue is indicated by the fact that it was 20minutes later before Daniels finally told Toth to gohome.The evidence indicates that it was Toth andnot Kupser or Baier that was the target.Ibelievethat Kupser and Baier became caught up in thesituation only after Baier,with Kupser standingnearby, blatantly, after learning about the order toToth toleave,announced over the public addresssystem that he had also been drinking that day andshould be sent home.Daniels could not very wellignore that sort of an announcement and camedown to Kupser and Baier.He had little choice butto send them home in view of what he had alreadysaid toToth.2"When the three men left the plant and went tothe police station to ask for a sobriety test,there isno doubt in my mind that they were fully sober, asthey were earlier when sent home.Only well intox-icated persons,bereft of discretion and judgment,or thoroughly sober men,would have taken thisstep.30 Since there is no evidence or claim by Lizakthat the men were actually drunk when he sentthem home and because of other evidence andanalysis previously set forth,Iam once more con-vinced of the men's sobriety.During the brief conversation of the three menwithDaniels at the home of the latter's father,Daniels states that he could smell liquor on theirbreath.Neither their speech nor any other action orappearance was cited as unusual by Daniels. Sincethis conversation with Daniels was about 10 p.m.Friday night I doubt this testimony about the smellof liquor, ' I believe the men were sober when theyspoke with Daniels and we find a degree of confir-mation of this conclusion in the fact that Danielsreversed Lizak's order to the men about not report-ing for work on Saturday.Daniels told the men tocome to work Saturday and they did. It would ap-pear to be doubtful that Daniels would direct themen to report for work if at the time of his conver-sation they were intoxicated or gave evidence ofbeing"hung over."In this last mentioned connection I find addi-tional indication that the drinking on Friday morn-ing and the appearance, conduct, and performancefact that he had been drinking that morning and in view of the generalmores among employees and supervisors as to drinking on their own time,such a reason appeared ridiculous Indeed,it is to be borne in mind thatDaniels said nothing to the three men about their current condition,but ad-mittedly referred only to their prior drinking In his testimony also, this wasthe principal reason given by Daniels for his action and the unconvincingnature of the other reference about glassy eyes and a faint smell of liquor isapparent"'The sober might seek a police sobriety test to vindicate themselves asbeing sober and because of knowledge and conviction of their ownsobrietyThe mildly intoxicated would not seek such a test because theywould have sufficient awareness of the potential danger involved,e g , thepolice, if they detected intoxication,might detain them and might indeedgive them a test they might not pass The heavily intoxicated might seeksuch a test only because they were too intoxicated to know what they weredoing" The drinking had ended at I I a in Friday morning Food. coffee,sleep,and 3 hours' work at the plant had intervened between I I a in andIOpm353-177 0 - 72 - 43 660DECISIONSOF NATIONALLABOR RELATIONS BOARDof the men from 6 p.m., Friday,on their shift, andthereafter,was not the reason for the discharges.Presumably the rule about not being allowed towork if an employee was in poor condition becauseof drinking and lack of sleep(and it was preciselythat,i.e., the men would be sent home;itwas not arule that provided that anyone who had beendrinking before work on his own time would bedischarged;or even that a man in poor conditionwould be discharged rather than sent home) was toprotect the men from injuring himself,his fellowworkers, and possibly plant equipment.Becauseviolation of the rule exposed the employee andothers to these last mentioned dangers, Daniels, ineffect, asserts that this was the reason or one of thereasons for the discharge.But, despite the dangerswhich were the rationale of the rule,Daniels didnot discharge the men on Friday nor did he eventell them not to come in to work on Saturday,despite their alleged condition as late as Fridaynight.Rather, he directed and allowed them towork a full shift on Saturday and they did sowithout incident.In sum,Ido not believe that the men were intox-icated or hung over when they reported for workon Friday at 6 p.m. and worked for 3 hours; I donot believe that their condition was significantlydifferent from the norm in the plant; I do not be-lieve that they violated any rule or norm;Ido notbelieve that Daniels concluded that the men hadviolated the rule and were unsafe employees whoshould not therefore be continued as employees.Finally, the entire drinking incident was not thereason or a reason for the discharges.Itwas ratherused as a convenient occasion for the discharges.The discounting of the drinking matter is vir-tually completed by Daniels'explanation of thereason he did not discharge Baier but did dischargeToth and Kupser.He states that B,aier was notdischarged because he was a good worker and hadgood potentialities. On the other hand,he assertsthat Toth was discharged as a result of the drinkingincident because he was a poor worker and Kupserwas discharged as a result of the same drinkingepisodebecausehewas argumentative andtroublesome and because of the personal animositybetween Daniels and Kupser.Toth had worked for the Respondent from June1966 to his discharge on March 20, 1967. Hestarted at $2.15 an hour and was receiving $2.65when discharged. While the raises were automatic,the fact is that in the course of his employment hewas retained as an employee and received the raisesperiodically.32The two highest paid jobs in theplant were coater operator at $2.75 and chemicalman at$2.85. As was Respondent's practice, Tothhad performed a number of jobs on the variousshifts.He had been a runner, console operator,stitcher,and was operating a tow motor just beforehisdischarge.With the exception of the coateroperator and chemical man, most of the jobs werein the nature of general labor.Daniels had been a foreman until December1966. Toth had worked for him when he was aforeman and, when Daniels became superintendentinDecember,Tothof course continued at theplant.Daniels testified that Toth was lazy and that hecame in late and sometimes did not come in at all.He stated that he had never spoken to Toth aboutthese failings.This was true both when he wasforeman and superintendent.While superintendentDaniels states that"Ibelieve"I (Daniels)had ". , .Lizak talk to them or whoever was the foreman."33This is the extent of Daniels'particularization as toToth.It is rather vague even as who was theforeman involved and is less than might be ex-pected as to an alleged particular problem em-ployee who had worked under Daniels, in a rela-tively small plant,both as foreman and superinten-dent,for about a year.Moreover, the majority itemcited by Daniels in the discharge interview withToth and Kupser was the drinking incident, with abriefmention of Toth's not doing enough work.Admittedly,there was no mention of any allegedlateness or absence as to Toth.Toth had worked under Lizak, as foreman, atvarious times.Lizak testified that Toth was lazy. Hewas also asked by Respondent's counsel on directexamination:Q. Was he [Toth] on time or was he absentor late?A. He was late and he was on time.34Counsel them asked Lizak whether he had everspoken to Toth about his record. The answer was,"I think I have at times and I think Tom [Daniels]also has at times.Iam not sure,myself."" Lizaktestified that all the employees,". . .everybody wasaverage," ". . .they are all average," and he had sostated to Kupser on one occasion.Lizak stated thathe could"issue warnings"to employees who"werenot doing their work or otherwise and he could tellthem"to shape up," :e.,do what they were sup-posed to do as employees.Daniels,according toLizak,conferred with the foremen periodically dur-ing each week to see if there was any "trouble onthe line or trouble with the men."Notwithstanding:'''The record does not show the timetable of raises.Let me assume thatan employee received his first raise after 30 days, another after 90 days,and a third after 6 months.Each period would he a natural and convenienttime for an employer to make some evaluation of the employee and to de-cide whether to retain him.There would he little reason to retain an un-satisfactory employee and to keep giving him periodic raises.The plant hadno union or union contact.At any time, without any problem.Respondentcould rid itself of any employee and, certainly,of an unsatisfactory em-ployee."'The term "them" appears to indicate a sort of general talk to em-ployees about employee obligations or responsibilities."4This might be true of almost anyone.a5 Lizak was uncertain whether he had ever spoken to Toth about hisrecord as an employee and Daniels had testified that he himself had neverspoken to Toth but "believed" that Lizak had. WOLVERINE ALUMINUM CORPORATIONtheundoubted authority and responsibility ofDaniels,Lizak,and other supervisors,the record,aforedescribed,is singularly bereft of any warningsor reprimands to Toth about his work or his at-tendance.36This is to be contrasted with Lizak'stestimony that he had on various occasions toldanother employee,Mitchell,that his work was un-satisfactory,that he was walking"a thin line," andwas in serious trouble about his work.This sameemployee was kept on one particular shift so Lizakcould keep his eye on him and Lizak testified thathe had so advised the employee."'AssistantForemanLaPrisealsotestifiedregardinghiswarnings to Mitchell.He testified that he toldMitchell on occasion that he should work faster anddo a better job and that he was walking a thin lineand was in danger of being discharged.Mitchell,who worked a year for the Company and hadstarted about 2 months beforeToth,was neverdischarged.31It is my opinion in the light of all the evidencethat Respondent was deeply concerned about thepossibility of union organization of the plant andwas opposed to having a union.Iwill not repeat theevidence of interrogation,earlier discussed, as tounion leadership in the plant and threats todischarge such leaders.The evidence is clear thatToth was the person who first contacted the Team-sters and he was responsible for that Union's adventat the plant.Although later assisted by Mitchell andNye,Toth appears to have been the mostprominent union activist.It is equally clear thatRespondent was told thatTothwas a union leaderand Lizak repeated this to Toth. Toth did not denythe accusation but parried the remark by askingLizak who had given him the information. Lizakwarned Toth and had said the same to others, thatthe union leaders would be discharged.Iconcludethat Toth was discharged because of his union ac-tivities and that the drinking episodeand Toth's al-leged deficiency as an employee were pretexts. Ifind a violation of Section 8(a)(1) and(3) of theAct byreason of the discharge.Inow come to the matter of Kupser.Although, asin the case of Toth,Ibelieve that the drinkingepisode was a pretext to discharge the two men, thequestion remains, regarding Kupser,as to what wasthe reason or true motiveof discharge. The drink-ing matter,inmy view,was used as a convenientopportunity or pretext to discharge Kupser,eitherbecause of the strong personal animosity and ill-feeling between Daniels and Kupser or because, asalleged in the complaint, of Kupser's having joinedor assisted the Union or having engaged in otherunion activities."There was a plant rule that an employee who was late three timeswould be sent home on the thirdoccasion Thereis no evidencethat Tothhad been sent homear Toth,however,was rotated from one shift to another" Mitchell resigned in April 1967 together wish four otheremployeesMitchell was active in the Union.The fact that he was not discharged is not661Kupser worked for Respondent from May 1964to the time of his discharge on March 20, 1967. Hewas a coater operator, which was the secondhighest paid job on the production line. AssistantForeman Pero testified that Kupser was a very goodworker and one of the best that the plant had had.Pero states that he got along with Kupser. Danielstestified that Kupser would do his work if he was inthe mood but otherwise if he did not feel like it. Attimes when Kupser was inclined, he would speed upthe work and "yell and scream" at the other men tospeed things up and the men would get mad and"would say, who the hell is he, he is not a foreman"and they would complain to Daniels. Pero statesthat Kupser seemed to have more disagreementswith other employees than the average employee.Ibelieve that Kupser was technically proficient inhiswork and took considerable care and pride inhis work. He was, however, a somewhat unpredicta-ble individual with some abrasive personality traitsand a temper not always under full control.Kupser first signed a unioncardin the restaurant,aforedescribed, on March 17. As a matter of fact,no one had even approached him about signing acard before that occasion. Toth asked him to sign acard in the restaurant when Kupser was expressinghis anger toward Danielsto Tothand Baier aboutthe fact thatBaier,a junior employee, had beenpromoted to a higher paying job in preference toKupser; and he was also mad about Daniels' orderthat Kupserkeep his job specification book outsidehis locker and make it available to other em-ployees.Kupser himself testified that the reasonToth or other employees, who worked with him andknew him, had never approached him about theUnion was because they were suspicious of his sen-timents regardingtheUnion. This was becauseKupser "was always in the office" drinking coffeewith the foremen and Kupser was on 'rather friendlyterms with the various foremen, a fact known in theplant.Moreover, during the course of a shift, Kup-ser's work would entail his being in the office fromtime to time and this resulted in more or less occa-sionaland relatively private contact between him-self and people in the office, including supervisors.Toth testified that he had known Kupser since hehad been employed by Respondent but "I didn'tknow exactly which way he was going to go [on theunion] because he spent most of his time in the of-fice ...." Mitchell had known Kupser for a yearand they had been drinking companions off the job.As far as appears, Mitchell had never broached thematter of the Union to Kupser, and if he did, it isclear that Kupser had not signed a union card forMitchell.determinative of thereason for Toth's or Kupser's dischargeBut, in viewof Respondent's evidenceas towhata poor employee Mitchell was and thewarning he had received,the failureto dischargeMitchellis to he con-sidered in the light of thelack of warnings to Toth, whom Respondentclaims it dischargedbecause he was a poor employee The drinking episodeaspect of the discharge has previously been shownto he unconvincing 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDPero, who was on friendly terms with Kupser,states that in any conversations he had with thelatter,Kupser expressed the view that a union wasnot needed in the plant. Belcuore testified that inconversationswithKupser,the latter sometimes in-dicated he was in favor of the Unionand sometimesthat he was opposed. At no time was there any indi-cation that Kupser was assisting or supporting theUnion,according to Belcuore.Kupser states thatonce, when Belcuore asked him what he thought ofthe Union, Kupser said he would have to evaluatethe problem and that he did not know which wasworth more, the Union or the money earned byworking 12-hour shifts. Kupser told Belcuore he didnot blame the men for wanting a union because ofthe way the Company moved people around andtold them to do anything the Company asked. Onanother occasion, in the office, when Lizak had aunion leaflet, Kupser looked at it, saw somethingabout job security, and said that is what we need,job security. Once, in the plant, in the presence ofLizak,whose position regarding the Union onprevious occasions had been frequently stated, in-cluding threats of discharge, Kupser called out toMitchell, when are we going to join the Union orwhen can the coater operators join the Union. Iscarely regard this as an indication of serious in-terest in the Union or that Kupser was indicatingprounion sentiments. It was more a remark calcu-lated to embarrass Mitchell,a unionactivist, andindicated Kupser's somewhat light and satirical ap-proach to what was a serious and necessarily clan-destinemovement by union advocates such asMitchell. This appraisal is more than confirmed byMitchell who testified credibly that what Kupsersaid, on the aforesaid occasion, was, "can a coateroperator join the union, this union of yours."Mitchellstates,"I was afraid to say anything .. .because I was afraid I would be fired, so I didn't sayanything..Iignored them both [Lizak andKupser]."34As to the relationship between Daniels andKupser, the latter admitted that he was an explosivetype and hot tembered. He had on occasion madethreats concerning Daniels.Thesethreatsweremade in the presence of various employees andforemen or assistant foremen and took place bothinside and outside the plant. On one occasion,Kupser had told various supervisors that he wouldlike "to kill" Daniels.While I do not believe thatthe statement was intended literally,itwas notmade in any light vein. Kupser states that this badfeeling between himself and Daniels had existed forabout a year.Further amplification of theDaniels-Kupser rela-tionship was furnished by other witnesses. LaPrisestates that the two men did not get along and thataround September 1966 Kupser had told him thathe would like to killDaniels.'"While LaPriseM Mitchellwas a witness for the General Counsel and was not .i hostilewitnessreferred to the remarks as a figure of speech, he ex-pressed the view that Kupser was hot tempered andprone to harbor a grudge.LaPrise said that some-times you took Kupser seriously and sometimes not.Pero testified that the two men did not get alongand that he had heard Kupser say that he wouldlike to get Daniels outside the shop and let himhave it.Daniels testified that Kupser had told him anumber of times that he was going to kill him andhad, on several occasions,invited Daniels to stepoutside and fight.Daniels stated that he dislikedKupser and had a lot of trouble with him and thiswas why he decided to discharge him as a result ofthe drinking incident.Kupser testified that a long time ago his friendsamong the foremen and assistant foremen hadwarned him that Daniels would terminate him whenhe had the opportunity. It is apparent that the rela-tionship of the two men was not good well beforethe advent of the Union in 1967 and before Kupsersigned a unioncard on March 17.The record does not show the exacttime Baierwas hired but Kupser says that Baier had been there"only a few months."Iassume,therefore, thatBaiermay have been hired in the latter part of1966. Daniels apparently regarded Baier as an em-ployee with good potential and he appears to haveprogressed rapidly. In March 1967, possibly a dayor so before March 17, Baier was promoted to ahigher paying job than Kupser. The latter believedthat by virtue of length of service and experiencehe should have received the promotion instead ofBaier.Kupser stated that he told Daniels that ifthere was a union in the plant "seniority men wouldget the first crack at overtime and things like that[including promotions, presumably] ...." Danielssaid that Kupser could get out if he did not like it.When the General Counsel asked Kupser when theforegoing conversation occurred, Kupser said, "itwent on from the time he [Baier] was hired untilthe day I left." In short, there appears to have beena sort of running dispute between Daniels andKupser throughout Baier's employment and it cul-minated whenBaierwas promoted over Kupser, aday or so before March 17. Kupser was bitter overthe promotion of Baier and made this clear toDaniels.As a result of the promotion, Kupsertestified, "I was definitely for the union from thenon.,,The other factor that was preying upon Kupserwhen he signed the union card on March 17 wasDaniels' order that all company property was to bekept outside the lockers, including the specificationbook.Kupser had argued with both Lizak andDaniels on this matter and had refused to make hisbook available because he had notations of a per-sonal naturein the book. The dispute was still out-standingon March 17 when Kupser signed a card.In fact, later, when he left the bar, he returned to4' The witness says he never reported this because Kupser had said thesame thing to Danielshimself WOLVERINE ALUMINUM CORPORATION663the plant on his own time and spent an hour at theplant arguing with Daniels about the book matter.There can be little doubt about the mutualanimosity between Kupser and Daniels. In myopinion it is clear that this situation preceded anyunion activity at the plant and certainly was not at-tributable to any union activity on Kupser's part.Kupser signed a union card on March 17. He wasnot identified with the Union nor did he engage inany union activity prior to that date. In fact, theemployees who were engaged in union activity mis-trusted Kupser so much on the union subject thathe had not even been asked to sign a union card be-fore March 17. Until March 17 Kupser never did orsaid anything to indicate that he was a union ad-herent. He knew the employees who were active inthe Union but he had never, outside the plant orotherwise, indicated to any union activist that hewould sign a card or that he would, or did, supportthe Union. Nor do I believe that the supervisorsidentified Kupser as a union man and there is noclaim that Kupser identified himself as a unionman. On one occasion Kupser had said that hecould understand why the men wanted a union andon another occasion he expressed the view that jobsecurity and seniority rights were needed. But,these were observations and were unaccompaniedby any affirmative move on Kupser's part to identi-fy himself with the March union organizational ef-fort. The personal detachment evinced by the state-ment that he, Kupser, could understand why themen wanted a union, did not demonstrate that hehimself wanted a union or would, or had, joined theUnion. The understanding of a bystander was of lit-tle help to the union men endeavoring to sign upadherents and it was probably of little concern tothe Employer. Kupser had evidently, in the courseof his conflicts with Daniels, referred to the factthat a union would protect seniority and jobs. Heapparently spoke like this before the advent of theTeamsters but also at the time of Baier's lastpromotion. At most, Kupser's position on actuallyhaving and supporting a union in the plant wasdecidedlyambivalentpriortoMarch 17. Ifanything, his role, regarding the Union, was one ofpersonal detachment and noninvolvement."Iam not satisfied that the evidence warrantseither a finding or an inference that Respondentand its supervisors were aware that Kupser hadsigned a union card in the restaurant on Marsh 17.Both Kupser and Toth agree that they, with Baier,arrived at the restaurant first. Kupser expressed hisire over Daniels' having promoted Baier over himand also about the matter of the specification book.Toth asked if he would like to sign a union card andKupser signed. According to Toth, they had been inthe restaurant 8 or 15 minutes when Kupser signed.It is undisputed that the other group of men, includine supervisors, arrived at the restaurant later thanthe first three men. How much later the recorddoes not show. Kupser says the others were in therestaurantwhen he signed. Assuming,arguendo,this to be so, the other group was in a separatebooth across from the booth occupied by the threemen. Certainly the second group, of approximatelyfivemen probably spent their initial time perusingthe menu or ordering their food, or both, and wereengaged in normal conversation for a group of suchsize that had just finished a 12-hour shift. It is possi-ble that they were watching what Toth and Kupserwere doing but it is equally possible that they werenot. There is no evidence that even tends to makeone conclusion more probable than the other, e.g.,there is no evidence that Kupser was sitting on theoutside of his booth, nearest to the other booth; orthat he signed ostentatiously or that he made anyremark that he was signing; or that he or Toth orBaier saw a supervisor looking over at the timeKupser signed. The sole evidence is that Kupsersigned his card in the restaurant 8 or 15 minutesafter he arrived and that a later arriving group wassitting in a nearby booth, possibly by that time.Further, the evidence in the record is that all cardsigning was clandestine and secretive in view of su-pervisory threats of discharge. No one had seenToth give a union card to another employee.Kupser testified that he had never seen Toth orMitchell hand out a card in the plant or outside. Inview of this care and circumspection, there is noreason to believe that the card was handed toKupser in the restaurant and signed in other than acareful and secretive manner. The atmosphere ofthreatswas still outstanding and unaltered. BothKupser and Toth were aware of the danger andprobably acted accordingly. In sum, it is unlikely,under all the circumstances, that anyone but Tothand Baier knew that Kupser had signed a card inthe restaurant. There is no evidence that compelsthe opposite conclusion.It is my opinion that the General Counsel has notshown by a preponderance of the evidence thatKupserwas discharged because he joined orassisted the Union or engaged in other union activi-ty.A rather long history of personal animosity ex-isted between Daniels and Kupser. Most recentlybefore the discharge Kupser went around andaround in argument with Daniels on the matter ofthe specification book. They also went to the matover the promotion of Baier over Kupser. Kupser,an experienced and senior employee of undoubtedability in his work, was passed over by Daniels. Itseems reasonably evident that, even assumingDaniels'highregardforBaier'spotentiality,Daniels' dislike of Kupser was a factor, perhaps an41 Even afterKupser signeda union card on March 17 it would be dif-he discharged and Lizak said he did notthinksoKupser testified that heficult for a supervisor or anyone else to know precisely whether or nottold Lvak that if I am not fired, I will probably tell you" who "the leadersKupser was a union adherent After allthe eventson March 17 Kupserof the union" are among the employees Lizak made no comment To sayworked Saturday, March 18, but had been told to see Daniels on Mondaythe least, Kup' cr's proposition was scarcely that of a man loyal to theKupser testified that on Saturdayeveninghe asked Lizak if he was going toUnion 664DECISIONSOF NATIONALLABOR RELATIONS BOARDimportantfactorinthepromotiondecision.Daniels' action preceded Kupser's signing of aunion card and preceded any real identification ofKupser himself with the current union movement.The drinking episode provided Daniels with a con-venient circumstance to get rid of Kupser. Danielshad been superintendent for 3 months when hedischarged Kupser and apparently considered thedrinking episode as the first convenient occasionfor discharging Kupser. Long before the advent ofthe Union, Kupser's friends among the foremen andassistant foremen had warned Kupser that Danielswoulddischargehimwhen the opportunitypresented itself.Accordingly, in the light of theevidence I recommend dismissal of the complaintallegation regarding Kupser.CONCLUSIONS OF LAWBy warning employees of the loss of economicbenefits and conditions of employment if a unioncame into the plant; by threatening employees withdischarge for union activity; by coercively inter-rogating employees regarding union activity andunion leadership, Respondent has interfered with,restrained, and coerced its employees in the exer-cise of their rights guaranteed under Section 7 ofthe Act, in violation of Section 8(a)(1) of the Act.By discharging employee Frank Toth, Jr.,becauseof his union affiliation and activity,Respondent has violated Section 8(a)( 1) and (3) ofthe Act.By discharging employee Aloysius J. KupserRespondent has not violated Section 8(a)(1) and(3) of the Act.THE REMEDYThe remedial action recommended for the viola-tions of the Act that have been found is an order tocease and desist therefrom and to take certain affir-mative action to effectuate the policies of the Act.The order is to include the making of employeeToth, Jr., whole for any loss of pay suffered byreason of the discrimination against him by pay-ment to him of the money and financial benefitsthat he would have earned as an employee fromMarch 20, 1967, the date of discharge, to the dateof an offer of reinstatement, less any interim netearnings. Earnings that may be due to the afore-mentioned employee are to be computed in ac-cordance with theWoolworthformula and with in-terest at 6 percent.42 Reinstatement is to be to hisformer or substantially equivalent job withoutprejudice to any rights or privileges.Accordingly, upon the foregoing findings andconclusions, it is recommended that there be issuedthe following:RECOMMENDED ORDERRespondent, Wolverine Aluminum Corporation,its officers,agents,sucessors,and assigns, shall:1.Cease and desist from:(a) Interfering with, restraining, or coercing em-ployees in the exercise of rights under Section 7 ofthe Act by threatening employees with the loss ofeconomic benefits or with discharge because ofunion activity; or by coercively interrogating em-ployees regarding union activity and union leader-ship; or by engaging in any like or related conduct.(b)Discharging Frank Toth, Jr., or any otheremployee because of union activity.2.Take the following affirmative action:(a)Offer to reinstate Frank Toth, Jr., to hisformer or substantially equivalent position, withoutprejudice to his seniority and other rights andprivileges, and make him whole for any loss ofearningsand financial benefits suffered by reasonof his discharge.(b) Preserve and, upon request, make availableto the Board or itsagents,for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(c) Post at its plant at Lincoln Park, Michigan,copies of the attached notice marked "Appen-dix."43 Copies of said notice, on forms provided bythe Regional Director for Region 7, after being dulysigned by an authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 7, inwriting,within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith .414'F W Woo/eort/i Compun,,90NLRB 289,LinPlumbing &HeatingCo, 138NLRB 71641 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommendedOrderof a Trial Examiner"in the notice. In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United StatesCourt of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "" In the event that this Recommended Order is adopted by the Board.this provision shall be modified to read-"Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps Respondenthas takento complyherewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional LaborRelationsAct, as amended, we herebynotify our employees that: WOLVERINE ALUMINUMAs the result of a trial before a Trial Examiner ofthe National Labor Relations Board,at which theCompany and the General Counsel of the NationalLaborRelations Board were representedby theirattorneys,and at which witnesses were examinedand cross-examined and evidence was received, ithas been found by the Trial Examiner who heardwitnesses and considered the evidence,that theCompany had violated the National Labor Rela-tions Act in certain respects but did not violate theAct in other respects. Certain action by the Com-pany has been recommendedby the TrialExaminerin order to remedy the unfair labor practices foundto have been committed.Accordingly,as recommendedby the Trial Ex-aminer,we notify you that:WE WILL NOT interfere with,restrain,orcoerce employees in the exercise of their rightsunder Section 7 of the National Labor Rela-tions Act.WE WILL NOT threaten employees with thelossof economic benefits or with dischargebecause of union activity.WE WILL NOT question employees coercivelyconcerning union activity or concerning theidentity of union leaders among the employees.WE WILL NOT discharge any employeebecause of union or protected concerted ac-tivity.CORPORATION665WE WILL offer reinstatement to Frank Toth,Jr., to his former or substantially equivalentjob,without prejudice to his seniority andother rights and privileges.WE WILL pay to Frank Toth,Jr., the earningsand other financial benefits he may have lostfrom the date of his discharge to the date ofour offer of reinstatement.WOLVERINE ALUMINUMCORPORATION(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board'sRegionalOffice, 500 BookBuilding,1249 Washington Bou-levard,Detroit,Michigan48226,Telephone226-3244.